IN THE
                        TENTH COURT OF APPEALS

                               No. 10-10-00040-CV

SABRINA K. WITHERSPOON,
                                                        Appellant
v.

HOUSING AUTHORITY OF FRANKLIN,
                                                        Appellee


                            From the County Court
                           Robertson County, Texas
                           Trial Court No. 09-8-CV


                         MEMORANDUM OPINION


      Appellant, Sabrina K. Witherspoon, appealed the trial court’s Judgment of

Possession signed on December 8, 2009. Witherspoon’s docketing statement was due

February 8, 2010. By letter dated February 17, 2010, the Clerk of this Court notified

Witherspoon that no docketing statement had been filed. The Clerk gave Witherspoon

an additional 21 days to file the docketing statement. When more than 21 days passed

and no docketing statement was filed, the Clerk warned Witherspoon by letter dated

March 18, 2010 the appeal would be dismissed without further notice unless, within 21
days of the date of the letter, a docketing statement was filed. More than 21 days have

passed, and we have not received a docketing statement.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b) & (c); 44.3.

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009). Under these circumstances,

we suspend the rule and order the Clerk to write off all unpaid filing fees in this case.

TEX. R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in

no way eliminates or reduces the fees owed by Witherspoon.



                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed April 28, 2010
[CV06]




Witherspoon v. Housing Authority of Franklin                                         Page 2